DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7, 10 & 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation e.g. vertical, axis in indefinite because the examiner is not sure if the limitation is being claimed.  The claim will be examined as if it read --command member about a vertical axis--.  Appropriate correction is required.  
Regarding claim 3, the limitation e.g. vertical, axis in indefinite because the examiner is not sure if the limitation is being claimed.  The claim will be examined as if it read --command member about a vertical axis--.  Appropriate correction is required.  
Regarding claim 4, the limitation e.g. vertical, axis in indefinite because the examiner is not sure if the limitation is being claimed.  The claim will be examined as if it read --command member about a vertical axis--.  Appropriate correction is required.  
Claim 7 recites the limitation "the carriage" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be examined as if it were dependent from claim 6.  Appropriate correction is required.  
Regarding claim 10, the limitation “a leaf” is indefinite because this limitation is already recited in claim 1 and the examiner is not sure if applicant is claiming an additional leaf or the leaf that is already recited.  The claim will be examined as if applicant was claiming the leaf already recited.  
Regarding claim 11, the limitation e.g. horizontal, plane in indefinite because the examiner is not sure if the limitation is being claimed.  The claim will be examined as if it read --and lie on a horizontal plane--.  Appropriate correction is required.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 10 & 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haab et al. (US patent application publication 2014/0150208) (hereinafter Haab).
Regarding claim 1, Haab discloses an item of furniture comprising: a body (7) defining a compartment with a front opening, a leaf (5a, 5b) which is slidable and oscillating to close the front opening, an L-shaped guide (4) comprising two linear segments (45, 455) connected together, wherein a first segment (45) is parallel to an edge of the opening, and a second segment (455) is orthogonal to the first and arranged at an outer side of said body along the depth of the compartment (Fig. 8); a command member (61) translatable parallelly to and along said outer side; wherein a lateral edge of the leaf is coupled slidably with the guide (at 29a), and the opposite lateral edge of the leaf is connected in swinging manner to the command member ([0050]) so that an alternate linear motion of the latter moves the leaf into a first position (Fig. 7) wherein it closes the opening or into a second position wherein the leaf clears the opening and is placed side by side with said outer side.
Regarding claim 6, Haab discloses an item of furniture wherein the translatable command member comprises a carriage (63) mounted movable along a slide rail connected to said outer side (Fig. 9).
Regarding claim 10, Haab discloses an item of furniture wherein a leaf (5a, 5b) is coupled to said guide by fixing it to a carriage (63) which is slidably mounted on the L-shaped guide.
Regarding claim 11, Haab discloses an item of furniture wherein the first segment and the second segment of the guide are connected by a curved portion and lie on a, e.g. horizontal, plane (Fig. 9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haab.
Regarding claim 9, Haab dislcoes the item of furniture.  Haab does not disclose an item of furniture comprising a shock absorber for braking the command member when it is ending its stroke.  The examiner is taking OFFICIAL NOTICE that shock absorbers are common and well known in the art.  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Haab to comprise a shock absorber for braking the command member when it is ending its stroke, because this arrangement would have cushioned the leaf as it approached the end of the guide.  
Allowable Subject Matter
Claims 2-5 & 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it gives a general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637